Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.149 Page 1 of 24




 1 Ahren A. Tiller Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone: (619) 894-8831
     Facsimile: (866) 444-7026
 4 Email: Ahren.Tiller@blc-sd.com

 5 [Additional Counsel on Signature Page]

 6 Attorneys for Plaintiffs

 7

 8                          UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10

11

12                                                           Case No.: 3:18-cv-02042-GPC-RBB
     CINDY DELISLE and ROBERT
13   DOUGHERTY, Individually and On                          PLAINTIFF’S RESPONSE IN
     Behalf of All Others Similarly Situated,                OPPOSITION TO MOTION TO
14                                                           COMPEL ARBITRATION AND
                                                             STAY PROCEEDINGS FILED BY
15                 Plaintiffs,                               DEFENDANT SPEEDY CASH
16         vs.
                                                             Date:            January 18, 2019
17                                                           Time:            1:30pm
     SPEEDY CASH,                                            Ctrm:            2D
18

19                 Defendant,                                Honorable Gonzalo P. Curiel
20

21

22

23

24

25

26

27
28

                   Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.150 Page 2 of 24




 1                                                TABLE OF CONTENTS
                                                                                                                   Page(s)
 2
     TABLE OF AUTHORITIES....................................................................................ii
 3

 4           I. INTRODUCTION......................................................................................1
 5
             II. ARGUMENT.............................................................................................1
 6
                    A. CALIFORNIA LAW GOVERNS THE SUBJECT LOAN
 7
                       AGREEMENTS..................................................................................1
 8
                            1. The Loan Agreements Expressly State That California
 9
                               Law Governs Them………………………………………….. 1
10                          2. Even if This Court Were to Analyze a Choice of Law
                               Argument, California Law Should Still Apply to These
11
                               Loan Agreements……………………………………………..2
12
                    B. CONTRARY TO SPEEDY CASH’S ASSERTIONS, MCGILL
13
                       APPLIES TO PLAINTIFFS’ CLAIMS AND THE
14                     ARBITRATION AGREEMENTS ARE ENTIRELY
                       UNENFORCEABLE……..................................................................6
15

16                          1. The Loan Agreements Are Procedurally and
                               Substantively Unconscionable ………………...…………… 6
17
                                      a. Procedural Unconscionability ……………….….. 7
18                                    b. Substantive Unconscionability ……………....….. 8
19
                            2. Plaintiff’s FAC Seeks Public Injunctive Relief ……….…… 9
                            3. The Parties’ Loan Agreements Are Unenforceable Under
20                             California Law, Regardless of Whether Plaintiffs Properly
21
                               Sought Public Injunctive Relief in Their First Amended
                               Complaint Due to Para. 10’s Poison Pill …….….………… 12
22

23
                    C. MCGILL IS NOT PRE-EMPTED BY THE FAA AND THIS
                       COURT SHOULD FOLLOW IT………………………………... 15
24

25
                             1. McGill Was Properly Decided and Not Preempted by
                               the FAA................................................................................ 15
26                           2.This Court Should Follow McGill..........................................17
27
             III.     CONCLUSION................................................................................. 19
28

                                                                 i
                          Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.151 Page 3 of 24




 1                                         TABLE OF AUTHORITIES
 2
                                                          CASES
 3

 4
     Adkins v. Comcast Corp.,
          2018 U.S. Dist. LEXIS 26066,(N.D. Cal. Feb. 15, 2018) ............................. 17
 5 Amalgamated Transit Union, Local 1756, AFL-CIO v. Superior Court,

 6
             46 Cal. 4th 993, 1000 (2009) ......................................................................... 10

 7
     American Express Co. v. Italian Colors Rest.,
          570 U.S. 228 (2013)....................................................................................... 15
 8 AT&T Mobility, LLC v. Concepcion,
 9
             563 U.S. 333 (2011)........................................................................... 11, 15, 16

10
     Baltazar v. Forever 21, Inc.,
           62 Cal. 4th 1237 (2016)) .................................................................................. 7
11 Blair v. Rent-A-Center, Inc.,

12
              2017 U.S. Dist. LEXIS 163979, (N.D. Cal. Oct. 3, 2017) ........................... 17

13
     Bridge Fund Capital Corp. v. Fastbucks Franchise Corp.,
          622 F.3d 996(9th Cir. 2010) ................................................................. 2, 7, 15
14 Doctor's Associates, Inc. v. Casarotto,

15
              517 U.S. 681, 687, (1996)............................................................................. 11

16
     Hemmings v. Tidyman's Inc.,
         285 F.3d 1174 (9th Cir. 2002) ....................................................................... 16
17 Hoffman v. Citibank, N.A,

18
             546 F.3d 1078 (9th Cir. 2008) .......................................................................... 3

19
     Kilgore v. KeyBank, Nat'l Ass'n,
           718 F.3d 1052, 1061 (9th Cir. 2013) .............................................................. 9
20 Laster v. AT&T Mobility LLC,

21
             584 F.3d 849 (9th Cir. 2009) ........................................................................... 7

22
     McArdle v. AT&T Mobility LLC,
         2017 U.S. Dist. LEXIS 162751,(N.D. Cal. Oct. 2, 2017)) ............................ 16
23 Mcgill v. Citibank, N.A.,

24
             2 Cal. 5th 945 (2017) .................................................................. 1, 8, 10, 12, 16

25
     Mitsubishi Motors v. Soler Chrysler-Plymouth,
          473 U.S. 614, 628 (1985).......................................................................... 14, 15
26 Mohamed v. Uber Techs., Inc.,

27
             836 F.3d 1102 (9th Cir. 2016) ........................................................................ 12

28
     Nagrampa v. MailCoups, Inc.,
          469 F.3d 1257 (9th Cir. 2006) ....................................................................... 17
                                                                 ii
                          Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.152 Page 4 of 24




 1 Nedlloyd Lines B.V. v. Superior Court,
               3 Cal. 4th 459 (1992) ................................................................................... 3, 4
 2
      Oestreicher v. Alienware Corp.,
 3          322 F. App'x 489 (9th Cir. 2009)..................................................................... 6
 4 Peleg v. Neiman Marcus Grp., Inc.,
               204 Cal. App. 4th 1425, 1446 (2012) .............................................................. 4
 5
      Perry v. Thomas,
 6          482 U.S. 483, 492-493, (1987) ...................................................................... 11
 7 Pinela v. Neiman Marcus Grp., Inc.,
               238 Cal. App. 4th 227 (2015) ...................................................................... 2, 5
 8
      Pokorny v. Quixtar, Inc,
 9         601 F.3d 987 (9th Cir. 2010) ............................................................................ 2
10 Prima Paint v. Flood & Conklin Mfg. Co.,
               388 U.S. 395 (1967)....................................................................................... 12
11
      Roberts v. AT&T Mobility LLC,
12         2018 U.S. Dist. LEXIS 42235,(N.D. Cal. Mar. 14, 2018) ............................ 16
13 Saravia v. Dynamex, Inc.,
               310 F.R.D. 412 (N.D. Cal. 2015)..................................................................... 4
14
      Shroyer v. New Cingular Wireless Servs.,
15         498 F.3d 976 (9th Cir. 2007) ........................................................................... 6
16 Stirlen v. Supercuts, Inc.,
               51 Cal. App. 4th 1519 (1997) .......................................................................... 7
17
      Wash. Mut. Bank v. Superior Court,
18         24 Cal. 4th 906 (2001) ..................................................................................... 3
19

20                                                         STATUTES

21 Cal. Bus. Prof. Code § 17200 ............................................................................ 12, 16

22 Cal. Bus. Prof. Code §17203 ................................................................................... 10

23 Cal. Bus. Prof. Code §17204 ............................................................................... 6, 10

24 9 U.S.C. § 2 ............................................................................................................ 1, 8

25

26

27

28

                                                                   iii
                             Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.153 Page 5 of 24




 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                      I.
 3             INTRODUCTION AND BRIEF PROCEDURAL HISTORY
 4        Defendant Speedy Cash’s Motion to Compel Arbitration (ECF 18-1) should be
 5 denied in its entirety. First, California law, not Kansas law, must be applied to the

 6 Parties’ loan agreements. Second, under California law, the arbitration provision

 7 prohibiting Plaintiff from seeking “public injunctive relief” is unenforceable because

 8 it is contrary to California public policy. This rule of California contract law is not
 9 preempted by the Federal Arbitration Act (“FAA”), pursuant to the FAA’s savings

10 clause found at 9 U.S.C. § 2, and Mcgill v. Citibank, N.A. 2 Cal. 5th 945 (2017).

11 Therefore, by the Parties’ Agreements’ terms contained in Para. 10, the entire

12 arbitration provision (i.e. Para. 5) is deemed null and void (See Ex. A - ECF No. 18-3,

13 pp. 7, ¶ 10). Lastly, the Parties’ loan agreements are both procedurally and

14 substantively unconscionable, and thus this Court should decline to enforce them.

15        The Complaint was filed on August 31, 2018 by Plaintiff Cindy Delisle. (ECF
16 No. 1). A First Amended Complaint (“FAC”) was filed on October 16, 2018, adding

17 the claims of Plaintiff Robert Dougherty. (ECF No. 16). Speedy Cash filed the present

18 motion on October 30, 2018, 2018. (ECF No. 18).

19                                                     II.
20                                             ARGUMENT
21 A. CALIFORNIA LAW GOVERNS THE SUBJECT LOAN AGREEMENTS

22        1.     The Loan Agreements Expressly State That California Law Governs
23               Them
24        In their Motion, Speedy Cash, through a lengthy analysis, argues that Kansas
25 law should apply to the agreements. Speedy Cash does so without once addressing that

26 both agreements specifically contain provisions stating that California law shall apply.

27 On Page 4 of both loan agreements, the Parties’ agreements explicitly state that the
28 agreement shall be “governed and construed in accordance with the laws of
                                                         -1-
                   Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.154 Page 6 of 24




 1 California…” (See ECF No. 18-3 - Ex. A, pp. 5; & Ex. B pp. 5). For Speedy Cash to

 2 then claim under a choice of law analysis that Kansas law should be applied is at best

 3 disingenuous.

 4        The only true purpose behind Speedy Cash’s attempt to assert that Kansas law
 5 should be applied, is a transparent attempt to evade the statutory protections of

 6 California, by seeking to prevent any claims for public injunctive relief. The Ninth

 7 Circuit Court of Appeals has ruled that where a choice of law analysis is primarily used

 8 as a tool to evade California statutory protections, it should not be followed. See Bridge
 9 Fund Capital Corp. v. Fastbucks Franchise Corp., 622 F.3d 996, 1005 (9th Cir. 2010),

10 holding that the selection of Texas choice of law made the arbitration agreement

11 “primarily a tool that [the Defendant] may employ to evade California statutory

12 protections…” and therefore was substantively unconscionable. See also, Pinela v.

13 Neiman Marcus Grp. Inc., 238 Cal. App. 4th 227, 246-47, (2015) (“When the weaker

14 party to an adhesion contract can show the contract is unconscionable under California

15 law, a contractual provision requiring the application of a different state's law to

16 enforce the contract is itself unenforceable.”)

17        Here, Speedy Cash drafted the loan agreements and included multiple provisions
18 that are substantively unconscionable under California law.                             Speedy Cash also
19 explicitly selected California as the governing law in the subject loan agreements.
20 Despite this, Speedy Cash now attempts to argue that Kansas law should be the

21 governing choice of law with no reasonable basis to do so other than to deny Plaintiffs’

22 their rights to bring California claims for public injunctive relief. Thus, the choice of

23 law argument by Speedy Cash is meritless, and this Court should apply California law

24 to the subject loan agreements.

25        2.     Even If This Court Were to Analyze a Choice of Law Argument,
26               California Law Should Still Apply to These Loan Agreements
27        A district Court analyzes a choice of law question under the choice of law rules
28 of the forum state. Pokorny v. Quixtar, Inc. 601 F.3d 987, 994 (9th Cir. 2010).
                                                          -2-
                    Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.155 Page 7 of 24




 1 California’s choice of law analysis is a two-step process. First, a Court must determine

 2 if the state chosen in the agreement has a substantial relationship to the parties or their

 3 transaction, or whether there is any other reasonable basis for the choice of law. Only

 4 if either of these tests are satisfied, does the Court then go to the second prong of the

 5 analysis, which is whether the chosen state’s law is contrary to a fundamental policy

 6 of California. Hoffman v. Citibank, N.A., 546 F.3d 1078, 1082 (9th Cir. 2008), citing

 7 to Nedlloyd Lines B.V. v. Superior Court, 3 Cal. 4th 459, (Cal. 1992).

 8        In this case, the relevant facts are mostly undisputed. On July 14, 2018, Plaintiff
 9 Cindy Delisle entered into an Installment Loan Promissory Note and Security

10 Agreement with Speedy Cash (the “Delisle Agreement”), which provided that Speedy

11 Cash would loan Ms. Delisle a principal amount of $4,457.38. Further, on October 17,

12 2017, Plaintiff Robert Dougherty entered into an Installment Loan Promissory Note

13 with Speedy Cash (the “Dougherty Agreement”), which provided that Speedy Cash

14 would loan Mr. Dougherty a principal amount of $2,600.00 (ECF No. 18 - Speedy

15 Cash’s Motion to Compel [“Mot.”] pp. 1, lns. 13-19).

16        Both the Delisle Agreement and the Dougherty Agreement were drafted by
17 Speedy Cash, and provided to Plaintiffs on a “take it or leave it” basis. The loan

18 agreements Speedy Cash offers as exhibits are archetypical contracts of adhesion, and

19 there is no reasonable dispute that Plaintiffs were the weaker parties to said agreements
20 (ECF No. 18-3, Mot. Ex. A-D). The California Supreme Court has ruled that the

21 weaker party to a contract of adhesion can avoid enforcement of a choice-of-law

22 provision if they establish that substantial injustice would result from its enforcement,

23 or that superior power was unfairly used in imposing the contract. Wash. Mut. Bank v.

24 Superior Court, 24 Cal. 4th 906, 918, (2001).

25        The California Supreme Court, in assessing the validity of a choice-of-law
26 clause, has stated that the proper approach is:

27
28
                                                          -3-
                    Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.156 Page 8 of 24



                 … for the court first to determine either: (1) whether the
 1               chosen state has a substantial relationship to the parties or
 2               their transaction, or (2) whether there is any other reasonable
                 basis for the parties' choice of law. If neither of these tests is
 3               met, that is the end of the inquiry, and the court need not
                 enforce the parties' choice of law. If, however, either test is
 4               met, the court must next determine whether the chosen state's
 5
                 law is contrary to a fundamental policy of California. If there
                 is no such conflict, the court shall enforce the parties' choice
 6               of law. If, however, there is a fundamental conflict with
                 California law, the court must then determine whether
 7               California has a "materially greater interest than the chosen
                 state in the determination of the particular issue …." (Rest.,
 8
                 § 187, subd. (2).) If California has a materially greater
 9               interest than the chosen state, the choice of law shall not be
                 enforced, for the obvious reason that in such circumstance
10               we will decline to enforce a law contrary to this state's
                 fundamental policy.
11

12               Nedlloyd Lines B.V. v. Superior Court, 3 Cal. 4th 459, 466 (1992).
13        First, Speedy Cash has failed to demonstrate that Kansas has a substantial
14 relationship to the parties in this matter and the conduct at issue, and has further failed

15 to establish any reasonable basis for why Kansas law should apply beyond the mere

16 fact that allegedly “… Speedy Cash maintains its headquarters and its principal place

17 of business…” in Kansas (ECF No. 19 - Decl. Anthony, ¶ 12). In their Motion, Speedy

18 Cash offers only a brief pin citation to an employment law case titled: Peleg v. Neiman

19 Marcus Grp., Inc., 204 Cal. App. 4th 1425, 1446 (2012), wherein Defendant concludes
20 that both of the Nedlloyd requirements above are met, without providing any analysis

21 as to why or how said requirements are met, merely because Speedy Cash is allegedly

22 headquartered in Kansas. (Mot. pp. 7, lns. 3-6).

23        Merely having a headquarters in a particular state is not enough to establish that
24 the state’s choice of laws should apply to the agreement, in particular where it is a

25 consumer contract of adhesion. See Saravia v. Dynamex, Inc., 310 F.R.D. 412, 419

26 (N.D. Cal. 2015) (“California has a materially greater interest than Texas in

27 adjudicating this dispute inasmuch as plaintiff is located in California, and the
28 agreements at issue were executed and performed in California, while Texas's only
                                                          -4-
                    Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.157 Page 9 of 24




 1 interest in the dispute arises out of the fact that one of the defendants is headquartered

 2 there. Accordingly, California law governs Saravia's defenses to the enforcement of

 3 the arbitration provisions…”). See also Pinela v. Neiman Marcus Grp., Inc., 238 Cal.

 4 App. 4th 227, 246-47 (2015) (“When the weaker party to an adhesion contract can

 5 show the contract is unconscionable under California law, a contractual provision

 6 requiring the application of a different state's law to enforce the contract is itself

 7 unenforceable.”)

 8          Here, both Plaintiffs currently reside in California, and both Plaintiffs resided in
 9 California when they entered the loan agreements at issue. Speedy Cash entered into

10 and funded the Delisle Agreement Loan at Speedy Cash’s branch located at: 380

11 Broadway, Suite 103, El Cajon, California, and the Dougherty Agreement was entered

12 into at: Speedy Cash’s branch located at: 4915 Moreno Ave., Montclair, CA 91765

13 (See Ex. A & B - ECF No. 18-3, pp. 2 & 11). All of the allegations in Plaintiff’s FAC

14 took place in California – not Kansas. (See FAC, ECF No. 16.) The Plaintiffs entered

15 into their loan agreements at two of Speedy Cash’s many locations within California.

16 (Declaration of Cindy Delisle [“Delisle Decl.”], ¶ 3, and Declaration of Robert

17 Dougherty [“Dougherty Decl.”], ¶ 3, filed herewith; See also Ex. A & B – ECF No.

18 18-3, pp. 2 & 11). Speedy Cash also heavily advertises in California. (Delisle Decl., ¶

19 6). A search of Speedy Cash’s own publicly available website reflects that Speedy
20 Cash has 36 separate locations in Southern California alone. Whereas, in Kansas,

21 Speedy Cash has only 10 branches. (Delisle Decl., ¶ 7). Further, Speedy Cash is

22 incorporated in Nevada and/or Delaware 1 – not Kansas. Therefore, Speedy Cash has

23 not, and cannot, establish that Kansas has a substantial relationship to the parties or

24

25
     1
     The sole evidentiary support submitted with Speedy Cash’s Motion to Compel is a declaration of
26 Katrina Anthony (ECF No. 19), along with Exhibits A-D attached. In Anthony’s Declaration, she
   states on Para. 2 that “… Speedy Cash is a Nevada corporation,” yet contradicts herself in Paragraph
27 12 by stating, “Speedy Cash is a Delaware corporation.” Therefore, it is unclear as to what State
28 Speedy Cash is actually incorporated in, however, what is clear is that they do not contend they are
   incorporated in Kansas. (ECF No. 19, ¶¶ 2 & 12; FAC, ¶ 11).
                                                            -5-
                      Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.158 Page 10 of 24




  1 their dispute, or whether there is any other reasonable basis for the Kansas choice of

  2 law provision to control.

  3        Even assuming arguendo, that Speedy Cash could establish the first prong of the
  4 Nedlloyd analysis, their choice of Kansas law provision would still fail the second

  5 prong, because Kansas’ law is contrary to a fundamental policy of California. As

  6 outlined thoroughly below, the loan agreements contain provisions that are

  7 unenforceable under California law, as they eliminate any ability for Plaintiff to bring

  8 a Private Attorney General Action under Cal. Bus. Prof. Code §17204 (ECF No. 18-3,
  9 Ex. A & B, ¶ 5(D)). If Kansas law were applied, however, then the provisions in the

 10 agreements would be enforced, rendering the entirety of California’s public injunctive

 11 relief void. Such a result cannot meet the second prong of the Nedlloyd analysis, as

 12 said provision impossibly conflicts with a fundamental policy of California. See

 13 Oestreicher v. Alienware Corp., 322 F. App'x 489, 491 (9th Cir. 2009) (holding that

 14 California law applied to an arbitration agreement despite the Florida choice of law,

 15 because provisions in the agreement were contrary to California public policy). The

 16 California legislature has made clear that the ability for an individual to pursue an

 17 action on behalf of the public as a private attorney general is paramount. To apply

 18 Kansas law under these circumstances would strip all California consumers of this

 19 protection, undeniably creating an unresolvable conflict with a fundamental public
 20 policy of California, which is to protect the consumer public in California via allowing

 21 Private Attorney General Actions to be brought.

 22        Consequently, under the Nedlloyd standard, California law must be applied to
 23 analyze the enforceability of the Parties’ loan agreements.

 24 B. CONTRARY TO SPEEDY CASH’S ASSERTIONS, MCGILL APPLIES TO

 25     PLAINTIFFS’ CLAIMS AND THE ARBITRATION AGREEMENTS ARE
 26     THUS ENTIRELY UNENFORCEABLE
 27         1.    The Loan Agreements Are Procedurally and Substantively
 28               Unconscionable
                                                          -6-
                    Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.159 Page 11 of 24




  1        To be unconscionable under California law, an agreement must be both
  2 procedurally and substantively unconscionable. See Shroyer v. New Cingular

  3 Wireless Servs., 498 F.3d 976, 981 (9th Cir. 2007). California courts apply a “sliding

  4 scale,” so that the more substantively oppressive the contract term, the less evidence

  5 of procedural unconscionability is required to come to the conclusion that the term is

  6 unenforceable, and vice versa. Id. at 981-982.

  7               a. Procedural Unconscionability
  8        Both California and Federal Courts have uniformly found that consumer
  9 contracts of adhesion are procedurally unconscionable. See Laster v. AT&T Mobility

 10 LLC, 584 F.3d 849, 853 (9th Cir. 2009) (“Procedural unconscionability generally takes

 11 the form of a contract of adhesion, that is, a contract drafted by the party of superior

 12 bargaining strength and imposed on the other, without the opportunity to negotiate the

 13 terms.”)

 14        In this case, the loan agreements were provided to Plaintiffs on a take it or leave
 15 it basis, similar to most consumer loan agreements. (FAC, ¶¶ 24-25; Delisle Decl., ¶ 4;

 16 and Dougherty Decl. ¶ 4). Speedy Cash was the party with the only negotiating power

 17 (Speedy Cash does not contend otherwise), and the agreements are therefore classic

 18 examples of a contract of adhesion. (See ECF Nos. 18-3, Ex. A & B). A contract of

 19 adhesion is procedurally unconscionable when it is “presented on a take-it-or-leave-it
 20 basis and [is] oppressive due to ‘an inequality of bargaining power that result[ed] in no

 21 real negotiation and an absence of meaningful choice.’” Nagrampa v. MailCoups, 469

 22 F.3d 1257, 1281 (9th Cir. 2006); see also Seasons Homeowners Ass'n v. Richmond Am.

 23 Homes of Nev., Inc., 2012 U.S. Dist. LEXIS 100859, *27 (D. Nev. July 19, 2012) (“An

 24 arbitration clause is procedurally unconscionable under Nevada law when a party lacks

 25 a meaningful opportunity to agree to the clause’s terms either because of unequal

 26 bargaining power, as in an adhesion contract.”)

 27        Both loan agreements at issue are therefore procedurally unconscionable.
 28
                                                           -7-
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.160 Page 12 of 24




  1               b. Substantive Unconscionability
  2        Substantive unconscionability analysis focuses on whether the agreement is so
  3 one-sided as to be objectively unreasonable. Seasons Homeowners Ass'n, 2012 U.S.

  4 Dist. LEXIS 100859 at *27. This is particularly the case where there is procedural

  5 unconscionability, and thus no ability of one party to bargain. See Stirlen v. Supercuts,

  6 Inc., 51 Cal. App. 4th 1519, 1532, (1997) (“… a contract is largely an allocation of

  7 risks between the parties, and therefore a contractual term is substantively suspect if it

  8 reallocates the risks of the bargain in an objectively unreasonable or unexpected
  9 manner.”); see also Baltazar v. Forever 21, Inc., 62 Cal. 4th 1237, 1244, (2016) (“The

 10 unconscionability doctrine ensures that contracts, particularly contracts of adhesion, do

 11 not impose terms that have been variously described as ‘overly harsh,’ ‘unduly

 12 oppressive,’ … or ‘unfairly one-sided.’”) (internal citations omitted). Mandatory

 13 waivers of non-waivable statutory rights are “the sort of one-sided and overly-harsh

 14 terms that render an arbitration provision substantively unconscionable.” Bridge Fund

 15 Capital Corp. v. Fastbucks Franchise Corp., 622 F.3d 996, 1004 (9th Cir. 2010).

 16        Here, as outlined in depth below (and incorporated herein), the provisions in the
 17 Parties’ loan agreements’ arbitration provisions that deny Plaintiffs any right to Private

 18 Attorney General Actions (i.e. public injunctive relief) are the exact type of provisions

 19 that are substantively unconscionable under California law. If the provisions barring
 20 public injunctive relief were to be enforced, Plaintiffs would be forced through a

 21 contract of adhesion to void statutory rights in any forum. Such a result is indisputably

 22 substantively unconscionable.

 23        Moreover, Speedy Cash would have no interest in seeking public injunctive
 24 relief with regard to the loan agreements, making that provision of the loan agreements

 25 illusory. The Stern Court held, for example, that a class action waiver was “styled as

 26 a mutual prohibition on class actions, [but] the likelihood of defendants bringing a class

 27 action against their wireless customers [was] vanishingly small.” Stern v. Cingular
 28 Wireless Corp., 453 F. Supp. 2d 1138, 1148-49 (C.D. Cal. 2006). Thus, the prohibition
                                                           -8-
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.161 Page 13 of 24




  1 on public injunctive relief here, essentially serves as an exculpatory clause, to the

  2 detriment of the California consumer public.

  3         Therefore, the subject loan agreements are both procedurally and substantively
  4 unconscionable and should not be enforced pursuant to California law and the savings

  5 clause of the FAA. (9 U.S.C. § 2).

  6         2.    Plaintiff’s FAC Seeks Public Injunctive Relief
  7         In their Motion, Defendant Speedy Cash argues that Plaintiffs do not actually
  8 seek public injunctive relief, and that as a result, the holding in McGill has no bearing
  9 on this case. (Mot., pp. 8, lns. 17-19). Despite Plaintiffs’ FAC explicitly containing

 10 claims for public injunctive relief (FAC, ¶¶ 1, 20, 48, 51, 55, 58, & Prayer for Relief),

 11 Defendant argues that these claims seek public injunctive relief in name only, and that

 12 in actuality they are truly private injunctive relief claims. (Mot., pp. 10, lns. 17-21). In

 13 support of this claim, Speedy Cash argues that Plaintiffs’ claims for public injunctive

 14 relief will in reality only provide relief to a private group of specific individuals -

 15 specifically people already allegedly harmed by Speedy Cash. (Mot. pp. 9, lns. 1-3).

 16 This argument, however, fails because it runs afoul of the relevant case law and

 17 summarily miscategorizes Plaintiffs’ claims for relief in this action.

 18         Defendant incorrectly characterizes Plaintiffs’ claims for public injunctive relief
 19 as only requesting relief for current and existing consumers who have been harmed by
 20 Speedy Cash’s unlawful practices. (Mot. pp. 10, lns. 1-3). This is simply untrue and

 21 ignores the allegations and causes of action contained in Plaintiffs’ FAC. In this case,

 22 Plaintiffs’ FAC specifically alleges that Speedy Cash engages in significant advertising

 23 to the public (FAC ¶¶ 16, 20), for the purpose of charging usurious and unlawful

 24 interest rates (FAC ¶¶14-17), that the typical consumer will be unaware of (FAC ¶ 21).

 25 Indeed, the very first allegation in the FAC indicates that Plaintiffs bring this action

 26 “for public injunctive relief to protect the consuming public in California, including

 27 potential customers of Speedy Cash, from the threat of future injury in terms of an
 28 excessive interest rate….” (FAC ¶ 1). Plaintiffs’ FAC also explains that these practices
                                                           -9-
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.162 Page 14 of 24




  1 are ongoing and that without public injunctive relief, they will not cease. (FAC ¶ 47).

  2 Plaintiffs’ prayer for relief specifically requests an injunction through the role as a

  3 Private Attorney General, which would prohibit Speedy Cash from continuing to

  4 engage in the unlawful acts alleged in the FAC. (FAC ¶ 14).

  5        Speedy Cash asserts without basis that Plaintiffs’ claims would only benefit
  6 customers who have already obtained a loan from Speedy Cash. (Mot. pp. 10, lns. 1-

  7 3). This conclusion, however, is incorrect. Essentially, Speedy Cash is arguing that if

  8 any entity were to engage in offering an unlawful service or product, no consumer
  9 could ever act as a private attorney general, because once they purchased the product

 10 or service, they are transformed into a discrete, inward-facing group, and no longer can

 11 seek redress on behalf of the public. A similar position to that which is taken by Speedy

 12 Cash, but in the context of false advertising of consumer products, was rejected in

 13 Davidson v. Kimberly-Clark Corp., 873 F.3d 1103, 1115-1116 (9th Cir. 2017), where

 14 the Ninth Circuit Court of Appeal explained, “[w]ere injunctive relief unavailable to a

 15 consumer who learns after purchasing a product that the product’s label is false,

 16 California's consumer protection laws would be effectively gutted, as defendants could

 17 remove any such case.”

 18        Notably, in Speedy Cash’s lengthy analysis comparing Plaintiffs’ alleged claims
 19 to those in other decisions where Courts have analyzed whether the plaintiffs were truly
 20 seeking public injunctive relief, not once does Speedy Cash address the allegation in

 21 Plaintiff’s FAC that Speedy Cash’s unlawful practices are ongoing. Nor does Speedy

 22 Cash address any of Plaintiffs’ allegations or claims for relief beyond Plaintiffs’

 23 definition of its class members (i.e., parties who by definition must have already

 24 suffered harm from Defendants to have standing). The distinction between redressing

 25 past wrongs and stopping an ongoing future harm is the key distinction between

 26 plaintiffs who are truly seeking public injunctive relief and those who are not. See

 27 Kilgore v. KeyBank, Nat'l Ass'n, 718 F.3d 1052, 1061 (9th Cir. 2013), which stated:
 28
                                                          - 10 -
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.163 Page 15 of 24



                  The central premise of Broughton-Cruz is that ‘the judicial
  1               forum has significant institutional advantages over
  2               arbitration in administering a public injunctive remedy,
                  which as a consequence will likely lead to the diminution or
  3               frustration of the public benefit if the remedy is entrusted to
                  arbitrators.’ Broughton, 988 P.2d at 78. That concern is
  4               absent here, where Defendants' alleged statutory violations
                  have, by Plaintiffs' own admission, already ceased, where the
  5
                  class affected by the alleged practices is small, and where
  6               there is no real prospective benefit to the public at large from
                  the relief sought.
  7

  8        See also, McGill v. Citibank, N.A., 2 Cal. 5th 945, 958, (2017), which stated:
  9
                  As detailed before, McGill alleges in her complaint that the
 10
                  conduct is ongoing. At this stage of the proceeding—a
 11               motion to compel arbitration—it is premature to consider
                  whether she “has … established” these allegations with proof
 12               or how her failure to do so would ultimately affect her request
                  for injunctive relief. (See Aguilar v. Avis Rent A Car System,
 13               Inc. (1999) 21 Cal.4th 121, 133 [87 Cal. Rptr. 2d 132, 980
 14               P.2d 846] (plur. opn. of George, C. J.) [“The mere fact that a
                  defendant refrains from unlawful conduct during the
 15               pendency of a lawsuit does not necessarily preclude the trial
                  court from issuing injunctive relief to prevent a posttrial
 16               continuation of the unlawful conduct.”]; Robinson v. U-Haul
                  Co. of California (2016) 4 Cal.App.5th 304, 315 [209 Cal.
 17
                  Rptr. 3d 81] [“[T]here is no hard-and-fast rule that a party's
 18               discontinuance of illegal behavior makes injunctive relief …
                  unavailable. ‘While voluntary cessation of conduct may be a
 19               factor in a court's exercise of its equitable jurisdiction to issue
                  an injunction, it is not determinative.’”].)
 20

 21        Here, Speedy Cash continues to advertise and offer loans to California
 22 Consumers in excess of $2,500.00, wherein the annual percentage rate (APR) of

 23 interest on said loans exceeded 90 percent. (See Decl. Delisle ¶ 8 & Ex. 1). In this

 24 case, Plaintiffs have alleged a clear and comprehensive unlawful business practice that

 25 is ongoing and harmful to the California consumer public, which Speedy Cash is both

 26 advertising and providing to the public at large in California. Speedy Cash’s claim that

 27 the requested relief in Plaintiffs’ FAC is “private” not “public” injunctive relief, merely
 28 because the Plaintiffs and Class definition are its customers, is a logical fallacy. Such
                                                          - 11 -
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.164 Page 16 of 24




  1 a conclusion would eliminate all claims for Public Injunctive relief under any legal

  2 theory – as an actual financial injury is required to have standing to bring a Private

  3 Attorney General Action. See Amalgamated Transit Union, Local 1756, AFL-CIO v.

  4 Superior Court, 46 Cal. 4th 993, 1000 (2009) (“The law now requires that a

  5 representative claim, that is, a claim seeking relief on behalf of others [id., § 17203],

  6 may be brought only by a ‘person who has suffered injury in fact and has lost money

  7 or property as a result of the unfair competition’ [id., § 17204]”).

  8         Therefore, Plaintiffs here have properly brought, and intend to pursue, claims for
  9 public injunctive relief, as the unlawful acts alleged in the FAC are ongoing. In this

 10 case, Plaintiffs seek to protect the public, as any member of the public could become

 11 Speedy Cash’s next “customer” and be harmed by their 90%+ interest rates unless

 12 Plaintiffs prevail on their request for public injunctive relief.

 13         3.     The Parties’ Loan Agreements Are Unenforceable Under California Law,
 14                Regardless of Whether Plaintiffs Properly Seek Public Injunctive Relief
 15                in Their First Amended Complaint Due to Paragraph 10’s “Poison Pill”
 16         Even assuming arguendo, that this Court were to conclude that Plaintiffs were
 17 merely seeking private injunctive relief, that point is moot. Under all applicable case

 18 law, the arbitration entire agreement is unenforceable regardless of what claims

 19 Plaintiffs have put forward.
 20         The U.S. Supreme Court has stated that the FAA places arbitration agreements
 21 on “an equal footing with other contracts,” and requires Courts to enforce them

 22 according to their terms. However, the Supreme Court has also repeatedly outlined

 23 that the savings clause of the FAA mandates that arbitration agreements are able to be

 24 declared unenforceable, “…upon such grounds as exist at law or in equity for the

 25 revocation of any contract.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339

 26 (2011).      The savings clause permits agreements to arbitrate to be invalidated by
 27 “generally applicable contract defenses, such as fraud, duress, or unconscionability,”
 28 but not by defenses that apply only to arbitration or that derive their meaning from the
                                                           - 12 -
                      Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.165 Page 17 of 24




  1 fact that an agreement to arbitrate is at issue. Id., citing to Doctor's Associates, Inc. v.

  2 Casarotto, 517 U.S. 681, 687, (1996), and Perry v. Thomas, 482 U.S. 483, 492-493,

  3 (1987).

  4         Courts place arbitration agreements on equal footing with other contracts, but it
  5 does not require arbitration agreements to be on higher ground. In this case, paragraph

  6 5(D) of the Parties’ loan agreements deny Plaintiffs the right to pursue a Private

  7 Attorney General Action in any forum. Said provision is a deficient term under “a

  8 generally applicable contract defense,” which is grounds for revoking any contract
  9 under California law. As the California Supreme Court stated, “a provision in any

 10 contract — even a contract that has no arbitration provision — that purports to waive,

 11 in all forums, the statutory right to seek public injunctive relief under [§ 17200 or] the

 12 CLRA . . . is invalid and unenforceable under California law.” McGill, Supra at 961-

 13 962. See also Prima Paint v. Flood & Conklin Mfg. Co., 388 U.S. 395, 404 (1967)

 14 (holding that the FAA makes arbitration agreements “as enforceable as other contracts,

 15 but not more so.”).

 16         The Ninth Circuit Court of Appeals has also upheld the rationale behind McGill
 17 in invalidating provisions in arbitration agreements that seek to entirely remove a

 18 statutory right as opposed to procedurally limit them, but still allow pursuit of the claim.

 19 See Mohamed v. Uber Techs., Inc., 836 F.3d 1102 (9th Cir. 2016) (holding that an
 20 arbitration agreement provision disallowing Private Attorneys General Act [PAGA]

 21 claims was unenforceable under California law, and said application of California law

 22 within that context was not pre-empted by the FAA).

 23         In this case, the entire loan agreement is unenforceable under California law,
 24 regardless of what claims Plaintiffs were to bring, because Speedy Cash’s loan

 25 agreement contains a “poison pill.” As discussed above, under McGill, any arbitration

 26 agreement provision that seeks to invalidate a party’s right to public injunctive relief is

 27 unenforceable under California contract law. Here, Speedy Cash quotes large sections
 28
                                                          - 13 -
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.166 Page 18 of 24




  1 of the arbitration agreement’s provisions in their Motion, but conspicuously omits

  2 paragraph 10, which states as follows:

  3
                  10. SURVIVAL, SEVERABILITY, PRIMACY. This
  4               Arbitration Provision shall survive the full payment of any
  5               amounts due under this Agreement; any rescission or
                  cancellation of this Agreement; any exercise of a self-help
  6               remedy; our sale or transfer of this Agreement or our rights
                  under this Agreement; any legal proceeding by us to collect
  7               a debt owed by you; and your (or our) bankruptcy. If any
                  part of this Arbitration Provision cannot be enforced, the rest
  8
                  of this Arbitration Provision will continue to apply; provided,
  9               however that if Section 5(C), (D) and/or (E) is declared
                  invalid in a proceeding between you and us, without in
 10               any way impairing the right to appeal such decision, this
                  entire Arbitration Provision (other than this sentence)
 11               shall be null and void in such proceeding. In the event of
 12               any conflict or inconsistency between this Arbitration
                  Provision and the administrator’s rules or the rest of this
 13               Agreement, this Arbitration Provision will govern.
 14               (See ECF No. 18-3 - Ex. A, ¶10 & Ex. B ¶10 [Emphasis added]).
 15         Section 5(D) of the arbitration provisions in the Parties’ loan agreements bar
 16 Plaintiffs from acting as private attorney generals in either court or in arbitration (i.e.,

 17 in any forum) (ECF No. 18-3 - Ex. A, ¶5(D) & Ex. B, ¶5(D)). Here, Speedy Cash

 18 drafted the terms of the arbitration agreement. There was no negotiation as explained

 19 above.    The subject loan agreements mandate that if paragraph 5(D) of the loan
 20 agreements arbitration provision, which bars public injunctive relief in any forum is

 21 declared invalid, then the entire arbitration provision is null in void. Therefore, by

 22 the loan agreements’ own terms, the entire arbitration provision shall de null and void,

 23 regardless of whether Plaintiffs exerted proper claims for public injunctive relief in

 24 their FAC.

 25         The California Supreme Court (i.e. the final authority on interpreting California
 26 Contract Law), has essentially ruled that Para. 5(D) of the Parties’ Loan Agreements is

 27 unconscionable, and therefore invalid under California contract law. As Para. 5(D) is
 28 invalid, there is no need to analyze the merits of Plaintiffs’ PAGA claims at the
                                                          - 14 -
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.167 Page 19 of 24




  1 pleading stage, since the mere fact that the loan agreements deny the right to seek

  2 PAGA relief in any forum, said term’s invalidity triggers the poison pill language of

  3 Para. 10, which by the contact’s own terms states that the “…entire Arbitration

  4 Provision (other than this sentence) shall be null and void in such proceeding.” (ECF

  5 No. 18-3 – Ex. A & B, ¶ 10).

  6        To illustrate this point via an extreme example, the loan agreements’ paragraphs
  7 5(D) and 10, when read in conjunction are akin to a contract that provides that one

  8 party can chop off the other’s hand, and then contains a poison pill stating that if the
  9 provision for chopping off a hand is deemed invalid, the entire agreement is invalid.

 10 The hand would not have to be actually chopped off for the entire agreement to be

 11 deemed invalid, as nothing in the Para. 10’s “poison pill” requires for a PAGA claim

 12 to be properly pled in Plaintiffs’ FAC - yet merely that the provision be deemed invalid.

 13 Speedy Cash could have easily drafted an agreement that had no poison pill language

 14 in its severability clause, yet they elected to include one. By virtue of Speedy Cash’s

 15 own contractual verbiage, the entire arbitration agreement should be deemed null and

 16 void, regardless of what claims Plaintiffs bring against Speedy Cash.

 17 C. MCGILL IS NOT PRE-EMPTED BY THE FAA AND THIS COURT

 18      SHOULD FOLLOW IT
 19        1.     McGill Was Properly Decided and Not Preempted by the FAA
 20        In their Motion, Speedy Cash argues that the California Supreme Court’s
 21 decision in McGill is pre-empted by the FAA. (Mot., pp. 13, ll. 28). Their arguments

 22 for pre-emption essentially claim that: (1) McGill’s holding that any contract that

 23 prohibits public injunctive relief in any forum is essentially the same as an arbitration

 24 provision which bars class actions (Mot., pp. 17, ll. 20-22); and (2) that the Court in

 25 McGill made up the distinction between procedural laws and substantive statutory

 26 remedies, and that under Concepcion, such a distinction is immaterial if it frustrates an

 27 arbitration agreement. (Mot., pp. 21-22). These two arguments both fail because they
 28
                                                          - 15 -
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.168 Page 20 of 24




  1 contain false equivalences, and either misunderstand, or artfully misstate the holding

  2 of McGill.

  3        The McGill Court itself disposed of both of Speedy Cash’s aforementioned
  4 arguments made here in its lengthy and well-reasoned opinion. As McGill explains,

  5 the prohibition of class actions in an arbitration agreement only prohibits a vehicle for

  6 exerting a right, yet it does not waive a right to redress a specific harm through a

  7 statutory grant of public authority. As the Court in McGill pointed out (and contrary

  8 to Speedy Cash’s assertions), the United States Supreme Court has made such a
  9 distinction and has repeatedly held it to be a valid reason for declaring an arbitration

 10 agreement invalid. See e.g., Mitsubishi Motors v. Soler Chrysler-Plymouth 473 U.S.

 11 614, 628 (1985) (“[ b]y agreeing to arbitrate a statutory claim, a party does not forgo

 12 the substantive rights afforded by the statute; it only submits to their resolution in an

 13 arbitral, rather than a judicial forum.”); See also American Express Co. v. Italian Colors

 14 Restaurant 570 U.S. 228, 236 (2013) (holding that the FAA would not protect an

 15 arbitration agreement that “forbid[s] the assertion of certain statutory rights” or that

 16 “eliminates … [the] right to pursue [a] statutory remedy.”); and Mitsubishi Motors

 17 Corp., Supra at 637 (“[I]n the event the [arbitration] and choice-of-law clauses operated

 18 in tandem as a prospective waiver of a party's right to pursue statutory remedies for

 19 antitrust violations, we would have little hesitation in condemning the agreement as
 20 against public policy.”); See also Bridge Fund Capital Corp. v. Fastbucks Franchise

 21 Corp., Supra at 1004 (holding that mandatory waivers of non-waivable statutory rights

 22 are “the sort of one-sided and overly-harsh terms that render an arbitration provision

 23 substantively unconscionable.”)

 24        There is no reasonable dispute that the savings clause contained in the FAA
 25 allows for an arbitration agreement to be invalidated on state law grounds so long as

 26 the reason for invalidation is not discriminatory against arbitration. Nothing about

 27 McGill claims that only arbitration agreements that bar public injunctive relief are
 28 invalid. It simply reiterates that under California law, any provision in a contract
                                                          - 16 -
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.169 Page 21 of 24




  1 (arbitration agreement or otherwise) that bars an individual’s right to seek public

  2 injunctive relief in any forum is void, as it runs contrary to California public policy. In

  3 Concepcion, the U.S. Supreme Court did not invalidate any right for the Plaintiffs to

  4 bring their claims, yet merely stated they were not entitled to do so through the

  5 procedural mechanism of a class action where an arbitration agreement foreclosed it.

  6 AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 352 (2011).

  7        Here, Speedy Cash was free to draft their arbitration agreement to provide for
  8 the arbitration of claims for public injunctive relief, or to allow solely for public
  9 injunctive relief claims not to be subject to arbitration. In either scenario, the subject

 10 loan agreements would not have run afoul of California contract law – as in either

 11 scenario the agreements would not foreclose Plaintiffs’ right to bring a PAGA claim in

 12 any forum. Instead, here, Speedy Cash elected to bar Plaintiffs from bringing PAGA

 13 claims in any forum, and added a “poison pill” provision that invalided the entire

 14 arbitration provision of the agreement, if said PAGA prohibition term was deemed

 15 invalid. As a result, the arbitration provision of the Parties’ loan agreements should be

 16 deemed invalid under the FAA savings clause and the loan agreements’ own terms, as

 17 nothing in Concepcion supports a different conclusion than the one the California

 18 Supreme Court arrived at in McGill.

 19        2.     This Court Should Follow McGill
 20        McGill is binding on this Court as to its interpretation of California law. See
 21 McArdle v. AT&T Mobility LLC, No. 09-cv-01117-CW, 2017 U.S. Dist. LEXIS

 22 162751, at *7-8 (N.D. Cal. Oct. 2, 2017) (“McGill's holding that predispute waivers of

 23 public injunctive relief are contrary to California public policy is binding on this

 24 Court.”; citing to Hemmings v. Tidyman's Inc., 285 F.3d 1174, 1203 (9th Cir. 2002)

 25 ("In interpreting state law, federal courts are bound by the pronouncements of the state's

 26 highest court.”) Additionally, the Ninth Circuit Court of Appeals has also upheld the

 27 rationale behind McGill in invalidating provisions in arbitration agreements that seek
 28 to entirely remove a statutory right as opposed to procedurally limit them, but still allow
                                                          - 17 -
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.170 Page 22 of 24




  1 the claim. See Mohamed v. Uber Techs., Inc., 836 F.3d 1102 (9th Cir. 2016) (holding

  2 that an arbitration agreement provision disallowing PAGA claims was unenforceable

  3 under California law and that application of California law in that context was not pre-

  4 empted by the FAA).

  5        Further, since the publication of McGill, the vast majority of district courts in
  6 this Circuit to consider the applicability of McGill have followed its reasoning, finding

  7 provisions in arbitration agreements that prohibit public injunctive relief to be

  8 unenforceable. See Roberts v. AT&T Mobility LLC, No. 15-cv-03418-EMC, 2018 U.S.
  9 Dist. LEXIS 42235, at *17 (N.D. Cal. Mar. 14, 2018) (“The Court agrees with Judge

 10 Wilken's preemption analysis in McArdle and accordingly holds that the Ninth Circuit's

 11 reasoning in Sakkab is applicable to the instant case. If the California state law rule

 12 [Iskanian] prohibiting waiver of representative PAGA claims [in any forum] does not

 13 interfere with the fundamental attributes of arbitration, then it is difficult to see how

 14 the California state law rule [McGill] prohibiting waiver of public injunctive relief [in

 15 any forum] could.”); see also Adkins v. Comcast Corp., No. 16-cv-05969-VC, 2018

 16 U.S. Dist. LEXIS 26066, at *2-3 (N.D. Cal. Feb. 15, 2018) (“The arbitration agreement

 17 in this case waives an individual's right to bring a public injunctive relief claim in any

 18 forum … Such a waiver is unenforceable under state law … to the extent that Comcast

 19 argues the McGill rule is preempted by the Federal Arbitration Act, McGill itself
 20 explains why it is not.”); see also, Blair v. Rent-A-Center, Inc., No. C 17-02335 WHA,

 21 2017 U.S. Dist. LEXIS 163979, at *11-12 (N.D. Cal. Oct. 3, 2017) (holding expressly

 22 that McGill is not pre-empted by the FAA, nor does it run afoul of Concepcion in its

 23 ruling denying a Motion to Compel arbitration as to claims under Cal. Bus. Prof. Code

 24 § 17200). Additionally, the Ninth Circuit Court of Appeals has previously supported

 25 the underlying rationale behind McGill. See Nagrampa v. MailCoups, Inc., 469 F.3d

 26 1257, 1292 (9th Cir. 2006) (“Under California law, a right or cause of action created

 27 for a public purpose cannot, by private agreement, be waived, contravened, burdened,
 28 or subjected to procedural shortcomings that would preclude its vindication.”).
                                                          - 18 -
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.171 Page 23 of 24




  1        Therefore, Speedy Cash’s arguments to the contrary are all without merit. The
  2 holding in McGill is not only correct, it is also the law of the land and binding on this

  3 Court with regards to the specific question of whether the arbitration agreements are

  4 invalid under California contract law, which is not preempted by the FAA due to the

  5 Savings Clause (2 U.S.C. § 9).

  6                                                      III.
  7                                            CONCLUSION
  8        In conclusion, California law governs the loan agreements in this matter.
  9 California law is the expressly stated choice of law in the agreements, and further, the

 10 choice of law analysis clearly supports that California law - not Kansas law should be

 11 applied here. Despite Speedy Cash’s conclusory assertions to the contrary, Plaintiffs

 12 have properly pled their claims for public injunctive relief, as those claims do not

 13 merely benefit a private group of individuals, yet prevent future harm to the public as

 14 a whole, since Defendant’s conduct is ongoing.                       Moreover, the entire arbitration
 15 agreement is unenforceable by its own terms, due to Paragraph 5(D)’s PAGA

 16 prohibition being invalid, combined with the agreements’ own Paragraph 10’s poison

 17 pill verbiage, which thereby rendered the entire arbitruation provision in the

 18 agreements null and void. Lastly, the reasoning in McGill is legally sound and wholly

 19 applicable to this case. Therefore, for the foregoing reasons, the arbitration agreements
 20 are unenforceable, and thus Plaintiffs respectfully request this Court deny Speedy

 21 Cash’s motion to compel arbitration in its entirety.

 22

 23 Dated: January 4th, 2019                         Respectfully submitted,
 24

 25
                                                                BLC LAW CENTER, APC

 26                                                             By:_/s/ Ahren Tiller______________
 27                                                                  Ahren A. Tiller, Esq.
                                                                     Attorneys for Plaintiffs
 28
                                                          - 19 -
                     Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
Case 3:18-cv-02042-GPC-RBB Document 20 Filed 01/04/19 PageID.172 Page 24 of 24




  1 Additional Counsel for Plaintiffs:

  2

  3 KAZEROUNI LAW GROUP, APC
      Abbas Kazerounian, Esq. (SBN: 249203)
  4
      ak@kazlg.com
  5   Jason A. Ibey, Esq. (SBN: 284607)
      jason@kazlg.com
  6
      245 Fischer Avenue, Suite D1
  7   Costa Mesa, California 92626
      Telephone: (800) 400-6808
  8
      Facsimile: (800) 520-5523
  9

 10
      HYDE & SWIGART
      Joshua B. Swigart, Esq. (SBN: 225557)
 11   josh@westcoastlitigation.com
 12
      Yana A. Hart, Esq. (SBN: 306499)
      yana@westcoastlitigation.com
 13   2221 Camino Del Rio South, Suite 101
 14
      San Diego, CA 92108-3551
      Telephone: (619) 233-7770
 15   Facsimile: (619) 297-1022
 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27
 28
                                                         - 20 -
                    Delisle v. Speedy Cash, et. al., - Opposition to Motion to Compel Arbitration
